ORDER

PER CURIAM.
Frank and Juliane Stefulik (“Appellants”) appeal from a judgment of the Circuit Court of Ste. Genevieve County denying a prescriptive easement across the property of Donald R. Rapp (“Respondent”). Appellants claim they presented clear and convincing evidence establishing all elements of a prescriptive easement. They also claim the trial court erroneously applied the law to the facts. Finally, they assert the denial of an easement rewarded the willful conduct of respondent and failed to consider the minimal hardship to respondent. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).